Motion to change venue of trial of indictment from Jefferson County denied. Memorandum: We conclude that defendant has not on this application met his burden of demonstrating that there is “reasonable cause to believe that a fair and impartial trial cannot be had” in Jefferson County (CPL 230.20, subd 2). If it develops during voir dire that a fair and impartial jury cannot be drawn, an appropriate application may then be made. Present — Dillon, P. J., Doerr, Denman, O’Donnell and Moule, JJ. (Order entered Oct. 28, 1983.)